Case 2:20-cv-00481-PD Document 31 Filed 02/23/21 Page 1 of 1 Page ID #:1019



 1                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11       CATHERINE P.1,                           Case No. 2:20-cv-00481-PD
12                        Plaintiff,              JUDGMENT
13            v.
14       ANDREW M. SAUL,
15       Commissioner of Social Security,

16                        Defendant.

17
18           In accordance with the Memorandum Opinion and Order filed herewith,
19           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is affirmed and this action is dismissed

21   with prejudice.

22
23   DATED: February 23, 2021
                                            PATRICIA DONAHUE
24                                          UNITED STATES MAGISTRATE JUDGE
25
26   1Plaintiff’s name has been partially redacted in accordance with Federal Rule of
27   Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United
28   States.
